            Case 2:18-cr-00256-JCM-VCF Document 140 Filed 04/01/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5069 / Fax: (702) 388-5087
 6   John.P.Burns@usdoj.gov

 7   Representing the United States of America

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,
                                                      CASE NO: 2:18-cr-00256-JCM-VCF
11                                Plaintiff,

         vs.                                              STIPULATION TO CONTINUE
12                                                          SENTENCING HEARING
      DOUGLAS HAIG,                                            [THIRD REQUEST]
13
                                  Defendant.
14
            It is hereby stipulated and agreed, by and between NICHOLAS A. TRUTANICH,
15
     United States Attorney, through PATRICK BURNS, Assistant United States Attorney, and
16
     MARC J. VICTOR, ESQ., counsel for Defendant DOUGLAS HAIG, that the sentencing
17
     hearing in the above-captioned matter, previously scheduled for April 15, 2020, at 10:00 a.m.,
18   be vacated and continued to June 12, 2020 at 10:30 a.m., or to a time convenient to the Court.
19          This Stipulation is entered into for the following reasons:

20          1.      The sentencing hearing in this case is currently set for April 15, 2020, at 10:00

     a.m.
21
            2.      Given the Court’s Temporary General Order 2020-05, the parties agree that the
22
     sentencing hearing in this matter should be continued to avoid in-person court appearances.
23
     Moreover, there is no reason why the matter cannot be continued rather than being conducted
24
           Case 2:18-cr-00256-JCM-VCF Document 140 Filed 04/01/20 Page 2 of 5




 1
     by video teleconferencing.
 2          3.     Defendant is not in custody and does not oppose this request.
 3          4.     The government does not oppose the request.

 4          5.     This is the third request for a continuance of the sentencing hearing in this case.

            6.     This request is made in good faith and not for purposes of delay.
 5

 6
     Dated this 1st day of April, 2020
 7
                                                        NICHOLAS A. TRUTANICH
 8                                                      United States Attorney

 9
            //s// Marc J. Victor                              //s// Patrick Burns
     By: _______________________                        By:____________________
10       MARC J. VICTOR, ESQ.                             PATRICK BURNS
         Counsel for Defendant DOUGLAS HAIG               Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23                                              2

24
            Case 2:18-cr-00256-JCM-VCF Document 140 Filed 04/01/20 Page 3 of 5




 1

 2
                           UNITED STATES DISTRICT COURT
 3                              DISTRICT OF NEVADA
 4
      UNITED STATES OF AMERICA,
 5                                Plaintiff,
                                                      CASE NO: 2:18-cr-00256-JCM-VCF
 6       vs.

 7    DOUGLAS HAIG,

 8                                Defendant.                    FINDINGS OF FACT

 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11          1.     The sentencing hearing in this case is currently set for April 15, 2020, at 10:00

     a.m.
12
            2.     Given the Court’s Temporary General Order 2020-05, the parties agree that the
13
     sentencing hearing in this matter should be continued to avoid in-person court appearances.
14
     Moreover, there is no reason why the matter cannot be continued rather than being conducted
15   by video teleconferencing.

16          3.     Defendant is not in custody and does not oppose this request.

17          4.     The government does not oppose the request.

            5.     This is the third request for a continuance of the sentencing hearing in this case.
18
            For all of the above-stated reasons, good cause warrants a continuance of the
19
     sentencing hearing date.
20
     ///
21   ///
22   ///

23                                              3

24
          Case 2:18-cr-00256-JCM-VCF Document 140 Filed 04/01/20 Page 4 of 5




 1
                                             ORDER
 2         IT IS ORDERED that the sentencing hearing in United States v. Douglas Haig, Case No.
 3   2:18-cr-00256-JCM-VCF, previously scheduled for April 15, 2020, at 10:00 a.m. is vacated

 4   and continued until ______________________.
                          June 12, 2020 at 10:30 am

 5
     Dated this
           April___day of April, 2020
                 3, 2020.
 6

 7

 8                                            By: _______________________
                                                  HON. JAMES C. MAHAN
                                                  U.S. DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                           4

24
          Case 2:18-cr-00256-JCM-VCF Document 140 Filed 04/01/20 Page 5 of 5




 1                                       Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: STIPULATION TO

 4   CONTINUE SENTENCING HEARING [THIRD REQUEST], upon counsel for all

 5   defendants appearing in this matter via the CM/ECF system, by electronically filing said

 6   document.

 7   Dated: April 1, 2020

 8
                            /s/ Patrick Burns
                            PATRICK BURNS
 9                          Assistant United States Attorney
                            District of Nevada
10

11

12

13

14

15

16

17

18

19

20

21

22

23                                              5

24
